Citation Nr: 0334836	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-00 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for 
polyneuritis/polymyositis.

2.  Entitlement to service connection for metabolic myopathy 
as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to August 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, which determined 
new and material evidence sufficient to reopen a previously 
denied claim of service connection for 
polyneuritis/polymyositis had not been received.  It also 
arises from an August 2001 decision by the Houston RO, which 
denied service connection for metabolic myopathy as a result 
of exposure to herbicides.  

The Board notes that in February 2001 the veteran 
specifically asserted a claim of entitlement to service 
connection for peripheral neuropathy as a result of exposure 
to herbicides.  The agency of original jurisdiction has not 
addressed this specific claim and it is referred to the RO 
for action deemed appropriate.  


FINDINGS OF FACT

1.  An unappealed November 1997 rating decision denied a 
claim for service connection for polyneuritis/polymyositis, 
finding, essentially, that there was no basis to establish 
service connection as the condition is not among those 
presumed to have an association with herbicide exposure, the 
scientific and medical evidence did not support a conclusion 
that the condition at issue was associated with herbicide 
exposure, and polyneuritis/polymyositis was not shown in 
service or for years thereafter.  

2.  Evidence received since the November 1997 decision 
includes no new competent evidence which bears directly and 
substantially upon the specific matter under consideration; 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  Metabolic myopathy is not shown in service or for years 
thereafter; it is not a disorder presumed to be associated 
with herbicide exposure, and it has not been shown to be 
otherwise related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of service connection for polyneuritis/polymyositis may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West  2002); 38 
C.F.R. § 3.156 (2003).

2.  Service connection for metabolic myopathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  

The Board finds that VA has complied with the mandates of the 
VCAA.  The appellant was provided a copy of the decisions 
explaining why the claims were denied.  By a SOC in December 
2001, supplemental SOCs in April and August  2002, and 
various VA correspondence, she was advised of the controlling 
law and regulations and specifically advised as to what type 
of evidence was needed to reopen her claim for service 
connection for polyneuritis/polymyositis and to establish 
service connection for metabolic myopathy.  Through VA 
correspondence (including April 2001 and April 2002 letters 
pertaining to VCAA and the duty to assist), the veteran was 
informed as to what evidence was of record and what evidence 
needed to be obtained.  These communications clearly 
explained to the veteran her and VA's responsibilities in 
claims development.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

With regard to the duty to assist (VCAA) letters sent to the 
veteran in April 2001 and April 2002, the Board notes that 
while she was advised to submit any additional evidence 
within 60 days (April 2001) and 30 days (April 2002), she was 
also informed that she had up to a year to submit evidence.  
Additionally, in October and November 2002 the veteran was 
given the opportunity to respond to letters sent to her 
indicating that she can still submit additional evidence, and 
she did not identify any pertinent evidence outstanding.  
There remains nothing left of which notification is needed.  
The veteran clearly was not prejudiced by any ambiguity 
regarding response in the notice provided in April 2001 or 
April 2002.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003).

The file contains records from the veteran's period of 
service and records of postservice VA and private treatment.  
VA has requested that the veteran submit any additional 
records of treatment she received for 
polyneuritis/polymyositis and metabolic myopathy.  While she 
indicated that additional records may be available from her 
private physician, and VA has, with the veteran's help, 
sought to retrieve any such records, correspondence with her 
physician's office in August 2002 revealed that no additional 
records are available.  

The Board notes that the veteran contends that a VA 
neurological examination is warranted to help her establish 
her claims.  It is noteworthy that the duty to assist does 
not attach until a finally denied claim has been reopened.  
With regard to the matter that is open for de novo review, 
that of metabolic myopathy, the VCAA requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
this case, the appellant underwent VA neurological testing in 
August 1995, but no opinion relating a present disability to 
any aspect of the veteran's period of service was provided.  
The Board finds an additional examination is not necessary 
because the evidence of record does not indicate that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  

There is no indication that any pertinent record remains 
outstanding.  Thus, the VCAA mandated duties to assist and to 
notify are met, and no additional assistance or notification 
is necessary.


I.  Whether new and material evidence has been received to 
reopen a claim for service connection for 
polyneuritis/polymyositis.

A November 1997 rating decision determined that new and 
material evidence had not been received to reopen a 
previously denied claim of service connection for 
polyneuritis/polymyositis.  The veteran was notified of this 
decision in a December 1997 letter.  He did not appeal it, 
and the November 1997 decision is final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply in the 
instant case as the petition to reopen was filed prior to 
that date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the November 1997 rating decision, the record 
included: service medical records; statements from the 
veteran; and records of medical treatment by VA and private 
physicians subsequent to separation from service.  

The service medical records revealed no complaints or 
findings indicative of polyneuritis or polymyositis and the 
veteran's August 1971 examination prior to  separation showed 
an abnormality of the feet (relating to residuals of an 
inservice bunionectomy), but no muscular or neurological 
abnormalities.  In January 1972, the RO granted service 
connection for the residuals of bunionectomies with Sudek's 
atrophy of the feet.  Post service VA and private medical 
records indicate that the veteran had treatment for various 
problems including: cervical disc disease, knee problems, 
ongoing residuals of bunionectomies and a hysterectomy, 
thyroid cancer, hypothyroidism, a non-malignant fibrotic lung 
nodule, and hypertension.   Electromyography and nerve 
conduction studies performed at the VA outpatient treatment 
clinic in Laredo, Texas, in August 1995 revealed normal 
sensory latency, nerve conduction velocity and amplitudes and 
normal EMG examination with no electrodiagnostic evidence of 
radiculopathy or peripheral neuropathy.  In a September 1997 
letter to VA, the veteran's private physician, Dr. D.A.L., 
indicated that the veteran was treated since March 1994 and 
that she was diagnosed with subacute polyneuritis and 
polymyositis.  The physician's letter also noted that it is 
very possible that these conditions are as a result of 
exposure to Agent Orange while serving in Vietnam.  In an 
October 1997 statement, the veteran indicated that she wished 
to file a claim for service connection for polyneuritis and 
polymyositis, which she believed were related to inservice 
exposure to Agent Orange. 

Evidence received since November 1997 includes: statements 
from the veteran and her service representative; duplicate 
copies of VA and private medical records already on file; new 
records of VA and private medical treatment; VA letters 
requesting that the veteran submit additional evidence; VA 
letters to named physicians requesting additional medical 
records; and an August 2002 report of contact with the office 
of Dr. D.A.L. indicating that no additional records are 
available.  

Noteworthy among the new medical records received since 
November 1997 are July 1998 records of private neurological 
studies performed by Dr. F.S.  His conclusion was:  
"Electrophysiologic testing with clinical correlation was 
consistent with moderate, predominantly proximal 
noninflammatory myopathy most likely due to hypothyroidism, 
and less likely paraneoplastic.  There was no evidence of 
polyneuropathy or neuromuscular junction disorder."  
Subsequent records from Dr. F.S. include a September 2000 EMG 
report indicating mild left L5 radiculopathy with mild active 
denervation in the limb and paraspinal L5 muscles, no axon 
loss, and no evidence of peroneal nerve entrapment, 
peripheral nerve disease or lumbosacral plexus lesion.  The 
report of an October 2000 follow up visit indicated that the 
veteran had metabolic myopathy, myofascial pain, left L5 
radiculopathy, and thyroid cancer.
 
Based upon a comprehensive review of the record, the Board 
finds that the evidence added to the record since November 
1997 is largely cumulative and/or redundant, and thus is not 
new.  The veteran previously had a diagnosis of polyneuritis 
and polymyositis and the only medical evidence added to the 
record since November 1997 relating to these diagnoses is in 
the form of duplicative copies of records already on file.  
The Federal Circuit has held that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

To the extent that new medical evidence has been received, 
the Board notes that this evidence is against the veteran's 
claim for service connection for polyneuritis and 
polymyositis.  Specifically, the private neurological studies 
performed in July 1998 revealed "proximal noninflammatory 
myopathy" (and not myositis, which is inflammation of the 
muscles), and related the condition to hypothyroidism (not to 
exposure to herbicides or any other aspect of the veteran's 
period of service).  Additionally, that physician found no 
evidence of any type of polyneuropathy - which would include 
polyneuritis.  Furthermore, subsequent records from September 
and October 2000 indicated that the muscular and neural 
problems noted were related to spinal problems at L5 and 
metabolic problems associated with the  veteran's thyroid 
cancer.  Neither thyroid cancer nor the L5 disability has 
been found to have any relation to service. 

In short the evidence added to the file relating to 
polyneuritis and polymyositis is not new, and the new 
evidence received is not material to the critical matter of a 
nexus between the currently claimed conditions and service.  

While the veteran asserts that her polyneuritis and 
polymyositis are related to  service, she is a layperson.  
Her opinion in this matter is not competent evidence, and 
cannot be deemed "material" for the purpose of reopening her 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Furthermore, she expressed such opinion previously.  
For evidence to be new and material, it must bear directly 
and substantially on the matter at hand, and be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Here, the claim was denied, 
in part, on the basis that there is no nexus between service 
and the veteran's polyneuritis/polymyositis.  Evidence that 
would bear on the matter at hand must tend to show (a) that 
polyneuritis/polymyositis had its inception in service, or 
(b) that the polyneuritis/polymyositis was otherwise related 
to some aspect of her period of service.  No such new 
evidence has been submitted, and the claim may not be 
reopened.

The information provided in support of the application to 
reopen the claim for service connection for 
polyneuritis/polymyositis does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  Hence, it is not 
"new and material," and the application to reopen the claim 
must be denied.



II.  Entitlement to service connection for metabolic 
myopathy.

The veteran contends that she has metabolic myopathy due to 
exposure to herbicides in service.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The United States Court of Appeals (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

In the instant case, the Board notes that there is no 
competent medical evidence of record showing that the 
veteran's metabolic myopathy began during service, or for 
many years after separation from service in 1971.  The 
records do not show, nor has the veteran asserted, that the 
metabolic myopathy symptomatology began any earlier than the 
1990's, 20 years after service.  The veteran reported 
complaints of tremors in 1996, and polyneuritis/polymyositis 
in 1997.  The earliest diagnosis of any myopathy was in the 
conclusion of a July 1998 private neurology report from Dr. 
F.S.  He diagnosed moderate, predominantly proximal non-
inflammatory myopathy most likely due to hypothyroidism, and 
less likely paraneoplastic.  In October 2000, Dr. F.S. again 
diagnosed metabolic myopathy, noting that the veteran had 
thyroid cancer and that her TSH (thyroid-stimulating hormone) 
was low.  Records from December 2000, April 2001 and May 2001 
continue to a diagnosis of metabolic myopathy or improved 
metabolic myopathy and indicate treatment with medications 
including Synthroid.  The Board finds that in addition to the 
lack of an inservice diagnosis and the 20-year gap between 
the end of service and the start of the veteran's symptoms, 
the file contains no medical evidence of an etiological tie 
between the current symptoms and service.  Since the symptoms 
of metabolic myopathy was initially noted by the veteran, no 
physician has ever indicated that the veteran's symptoms were 
directly due to service, or any aspect thereof.  Without 
competent medical evidence of metabolic myopathy during 
service or for many years thereafter, and no medical evidence 
linking the veteran's symptoms to service or any aspect 
thereof, service connection cannot be granted by the standard 
route.   See Hickson, supra.

The Board notes, however, that the appellant's primary 
contention is that her metabolic myopathy is causally related 
to her inservice exposure to herbicide agents including Agent 
Orange.

Regarding Agent Orange exposure, diseases associated with 
exposure to certain herbicide agents, and listed in 38 C.F.R. 
§ 3.309, will be considered to have been incurred in service 
under the circumstances outlined in that section even though 
there is no evidence of such disease during the period of 
service.  The Board points out, however, that metabolic 
myopathy is not listed among the disorders presumptively 
related to exposure to herbicides.   See 38 C.F.R. § 
3.309(e).  Furthermore, the Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994). See also 61 Fed. Reg. 57,586-57,589 (1996).

Additionally, the Secretary of the Department of Veterans 
Affairs has also determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for: hepatobiliary cancers; nasal and/or nasopharyngeal 
cancer; bone cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia; abnormal sperm parameters and infertility; 
motor/coordination dysfunction; chronic peripheral nervous 
system disorders; metabolic and digestive disorders (other 
than diabetes mellitus); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tumors; brain 
tumors; and, any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted. See Notice, 64 Fed. Reg. 59232 
(November. 2, 1999).  See also Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); Notice, 67 Fed. Reg. 42600 (June 24, 2002) 
(emphasis added).

Consequently, in light of the fact that metabolic myopathy 
(a) is not shown in service or for years thereafter, and has 
not been shown by medical evidence to be otherwise related to 
any aspect (including herbicide exposure) of the veteran's 
period of service, (b) is not a disorder presumed to be 
associated with herbicide exposure, and (c) is a metabolic 
disorder specifically listed among the conditions for which 
presumed service connection is not warranted, the claim for 
service connection must be denied. 




ORDER

The appeal to reopen a claim of service connection for 
polyneuritis/polymyositis is denied.

Service connection for metabolic myopathy is denied.  


       

	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



